              Case 19-50806-BLS       Doc 29      Filed 01/06/21   Page 1 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                         Case No. 17-12560 (BLS)

                     Debtor                                 (Jointly Administered)

MICHAEL GOLDBERG
                     Plaintiff.                             Adv. Proc. No.: 19-50806 (BLS)
                     vs.
MAINSTAR TRUST, CUSTODIAN FOR THE
BENEFIT OF JEANNE MARIE SPEZIA; JEANNE
MARIE SPEZIA
                     Defendant.


                                  AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Bankruptcy Solutions, LLC, located at 777
   Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a party
   to the above-captioned action.

2. On December 28, 2020, I caused to be served the “Order Assigning Adversary Proceeding
   to Mediation and Appointing Mediator,” dated December 4, 2020, [Docket No. 26] by




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                            -1-
             Case 19-50806-BLS         Doc 29        Filed 01/06/21     Page 2 of 4




  causing a true and correct copy to be enclosed securely in separate postage pre-paid
  envelopes and delivered via first class mail to those parties listed on the annexed Exhibit A.

                                                                      /s/ Alison Moodie
                                                                      Alison Moodie
Sworn to before me this
30th day of December, 2020
/s/ Regina Amporfro
Notary Public, State of New York
No. 01AM6064508
Qualified in Bronx County
Commission Expires September 24, 2021




                                               -2-
Case 19-50806-BLS   Doc 29     Filed 01/06/21   Page 3 of 4




                    Exhibit A




                         -3-
                                                                      Case 19-50806-BLS   Doc 29     Filed 01/06/21   Page 4 of 4

Name                        Address1                       Address2         Address3               Address4               City          State   Zip

BRADLEY E. SCAFE, R/A FOR   5901 COLLEGE BLVD., STE. 100                                                                  LEAWOOD       KS      66211-1834
MAINSTAR TRUST
JEANNE MARIE SPEZIA         4827 THEISS RD                                                                                SAINT LOUIS   MO      63128




Page 1 of 1
